       Case 2:20-cv-00810-WBS-AC Document 7 Filed 06/17/20 Page 1 of 2


 1 JOSEPH A. ANDROVICH, SBN 261788
   BRELSFORD, ANDROVICH & WHITE
 2 1001 G Street, Suite 301
   Sacramento, CA 95814
 3 Phone: (916) 449-1300
   Fax: (916) 449-1320
 4 Email: jandrovich@baw-attorneys.com

 5
     Attorneys for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
     ROSALIE CARLSON,                                    Case No. 2:20−CV−00810−WBS−AC
11
                    Plaintiff,                           STIPULATION AND ORDER FOR
12                                                       DISMISSAL
     v.
13
   UNITED STATES OF AMERICA; and DOES
14 1 through 30, inclusive,

15                  Defendants.

16

17          TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
18          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure Section 41(a),
19
     plaintiff ROSALIE CARLSON and defendants UNITED STATES OF AMERICA by and through
20
     their attorneys, hereby stipulate to voluntarily dismiss the entire above-captioned action as to all
21
     defendants and all causes of action without prejudice, with each side to bear its own costs,
22

23 expenses and attorneys' fees.

24

25 Dated: June 16, 2020 June 16, 2020                             Signed: /s/ Joseph A. Androvich
                                                   Attorney for Plaintiff, ROSALIE CARLSON
26
27 ///

28 ///
      Case 2:20-cv-00810-WBS-AC Document 7 Filed 06/17/20 Page 2 of 2


 1 Dated: June 16, 2020 June 16, 2020                        Signed:/s/ Kelli L. Taylor
                                               Attorney for Defendant, UNITED STATES OF
 2                                             AMERICA
 3

 4

 5                                             ORDER
 6

 7
            IT IS HEREBY ORDERED, pursuant to the parties' stipulation filed on June 16, 2020, that
 8
     Plaintiff's Complaint is DISMISSED without prejudice.
 9
            IT IS SO ORDERED.
10

11
     Dated: June 16, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
                                                 ORDER
